GOTHARD, Judge,
dissenting.
I dissent. After a careful reading of the transcript in this matter, I find the plaintiffs carried their burden and proved, by a preponderance of the evidence, that the damage to their home was caused by the construction work performed by defendant, Boh Brothers Construction Company, Inc. (Boh Bros.).
Boh Bros, performed extensive construction work upgrading the sewerage system in the area. In the course of that construction Boh Bros, dug a twenty-two foot well about 25 feet away from plaintiffs’ property and reinforced it with steel sides that went thirty-five feet into the ground. To get these steel pipes into the ground they used a “Vibra Hammer,” a pile driver with a one hundred foot crane, which vibrates the steel into the ground.
It was after the construction work that plaintiffs noticed the hairline cracks in the walls and the leaning in the rear section of their home. Damage of this nature is subtle and may not be noticed at once by those living in the home. Thus, I disagree that plaintiffs’ failure to establish an exact time for the damage represents a failure to prove causation.